UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-4346


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ERIC ANDRE FIELDS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington.  Robert B. Jones,
Jr., Magistrate Judge. (7:11-cr-00125-F-4)


Submitted:   October 3, 2013                 Decided:   October 21, 2013


Before KING, AGEE, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Eric Andre Fields, Appellant Pro Se. Jennifer P. May-Parker,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Eric    Andre    Fields     appeals       the   district       court’s

pretrial detention order in his criminal case.                      The issue of

pretrial detention is moot after a conviction.                      See Murphy v.

Hunt,   455    U.S.    478,   481-82    (1982)    (finding,    in    civil    action

seeking declaratory and injunctive relief related to denial of

pretrial bail, that civil plaintiff’s “claim to pretrial bail

was moot once he was convicted”).                Because Fields was convicted

long before this appeal was docketed, we lack jurisdiction to

address his challenge to his pretrial detention.

              Fields also moves, pro se, for release pending the

resolution of his appeal of the underlying criminal judgment,

pending in No. 12-4724.             A defendant seeking release pending

appeal must first move for such relief in the district court.

See United States v. Hochevar, 214 F.3d 342, 343-44 (2d Cir.

2000) (citing Fed. R. App. P. 9); 4th Cir. R. 9(b).                          Because

Fields has not moved in the district court for release pending

appeal, we deny the motion.

              Accordingly,     we   dismiss       the    appeal     for   lack   of

jurisdiction.         We also deny Fields’ motion for release pending

appeal, without prejudice to his ability to file such a motion

in the district court.          We dispense with oral argument because

the facts and legal contentions are adequately presented in the



                                         2
materials   before   this   court   and   argument   would   not    aid   the

decisional process.

                                                                   DISMISSED




                                    3